Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 23 August 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest Louisa.
					Washington 23. Aug. 1822
				
				All your journals have been duly received, and I should not have failed writing to you   for the exception which absorbs all my leisure—When I first began the remarks upon Jonathan’s duplicata, I told you it was to me an affair of more than life and death, and so it is still—The plot has been seven years hatching, and its whole history has not yet been told.Your advice to treat all place-hunters courteously is excellent, but you know there is a Scylla, as well as a Charybdis—One of the first objects of those worthy Citizens is to obtain a promise—and many of them are not at all scrupulous in their modes of address to that end—Some ask it with downright importunity others like elderly maiden ladies construe a civil word and even a smile into a promise, and then if not on the first possible occasion gratified, charge one with giving delusive hopes and expectations—It is the bent of my nature to be rather more willing to be thought harsh than insincere.I was diverted with the Article of intelligence from Philadelphia that I wear neither waistcoat nor Cravat, and sometimes go to Church barefooted—Some unknown friend of mine in the City Gazette has gravely undertaken to justify me against this charge as if it were true—As for the cravat, you know I must plead guilty, and vouch my black ribband, in mitigation—But for the rest I take some comfort in the thoughts that even affairs of the importance attached to dress, my back–biters are obliged to lie, to abuse me—The truth, that I am careless of dress will not serve their turn—Mr and Mrs Smith are with us, and I have of course not recommended to them to take lodgings at my neighbour Whereas not knowing what you are to talk over with her I say nothing about it— enclose you a Letter from her.I have just had a visit from Mr Livingston of New–Orleans, and Judge Johnson, the Louisiana Senator.I have a very friendly Letter from Mr Walsh dated at Bordentown—Adieu—I am ever yours
				
					J. Q. A. 
				
				
			